 PROB 12C                                                                             Report Date: August 15, 2019
(6/16)

                                       United States District Court
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                       for the                             EASTERN DISTRICT OF WASHINGTON




                                          Eastern District of Washington                    Aug 19, 2019
                                                                                                SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Brian Kristopher Boyd                     Case Number: 0980 2:18CR00033-RMP-1
 Address of Offender: Spokane County Jail
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: August 22, 2018
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:       Prison - 6 months                  Type of Supervision: Supervised Release
                          TSR - 3 years
 Asst. U.S. Attorney:     Earl A. Hicks                     Date Supervision Commenced: September 20, 2018
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: September 19, 2021


                                          PETITIONING THE COURT

To issue a WARRANT.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Boyd is alleged to have violated mandatory condition number
                        1, by assaulting his girlfriend on or about August 12, 2019, with charges being lodged
                        against Mr. Boyd relative to this matter on August 13, 2019.

                        On September 20, 2018, Mr. Brian Boyd signed his conditions relative to case number
                        2:18CR00033-RMP-1, indicating he understood all conditions as ordered by the Court.

                        Specifically, on August 15, 2019, both the police report and the statement of facts documents
                        were received relative to this matter. According to the reports received, on August 12, 2019,
                        at approximately 10:49 p.m. the Airway Heights Police Department was dispatched to a
                        report of domestic violence. Dispatch advised that the reporting party advised that she had
                        been “punched in the face” by her boyfriend.

                        According to victim testimony, both herself and her boyfriend, whom she identified as the
                        offender, had traveled to a local store in Airway Heights to purchase beef jerky for her 3-
                        year-old daughter. Upon her departure from the store the client accused her of flirting with
                        two unidentified men in the store. Mr. Boyd then “punched” the right side of her face. Upon
Prob12C
Re: Boyd, Brian Kristopher
August 15, 2019
Page 2

                      the victim’s statement that she would be contacting authorities the client exited the vehicle
                      and began to run northbound. It should be noted, that law enforcement did indicate an
                      observed red/purple mark on her right cheek and discoloration on her ear.

                      During law enforcement’s contact with the victim the responding officer observed a text to
                      the victim from the offender that stated “Bing Im sorry but on everything I love them ugly
                      mutherfuckers were howling around. And I flipped ... I told your ass if I stayed with you this
                      would happen. You knew it would. You pretty much were a ticking time bomb for a
                      motherfucker like me.” “Everything I’ve worked so hard for down the fucking drain.”

                      Mr. Boyd was later arrested relative to this matter on August 13, 2019, and was questioned
                      by the investigating officer as to why he understood himself to be in custody, at which point
                      the client stated “I kinda backhanded my old lady in the face.”

                      Based on the evidence present, law enforcement developed probable cause to arrest the
                      client for assault in the 4th degree domestic violence. Assault in the 4th degree domestic
                      violence is a violation of 9A.36.041, and is a gross misdemeanor.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      August 15, 2019
                                                                             s/ Chris S. Heinen
                                                                             Chris S. Heinen
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                             Signature of Judicial Officer

                                                                                             8/19/2019
                                                                             Date
